IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,863


EX PARTE CHARLES LUGO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 04-223-K368A IN THE 368TH  DISTRICT COURT

FROM WILLIAMSON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
sexual assault of a child and sentenced to twenty years' imprisonment on each count to be served
consecutively. 
	Applicant contends that he was denied his right to appeal.  We remanded this application to
the trial court for additional findings of fact and conclusions of law.
	The trial court has determined that Applicant was denied his right to appeal.  We find,
therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment
of conviction in Cause No. 04-223-K368 from the 368th Judicial District Court of Williamson
County.  Applicant is ordered returned to that time at which he may give a written notice of appeal
so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall be
calculated as if the sentence had been imposed on the date on which the mandate of this Court issues. 
We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file
a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.
	Applicant's remaining claims are dismissed.  Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).
Delivered: March 12, 2008
Do Not Publish